STATE OF MICHIGAN

                            COURT OF APPEALS



THOMAS E. DUNN, LINDA L. DUNN,                                       UNPUBLISHED
KENNETH A. THOMPSON, DARLENE J.                                      August 25, 2016
DOWLING THOMPSON, JACK E. ELLIOTT,
KELLY MILLER, DENISE E. MILLER, JAMES
LINDEBAUM, KIM LINDEBAUM, PETER
KONETCHY, ZHANNA KONETCHY, JOE
GOLIMBIESKI, BRENCH GOLIMBIESKI, JOE
V. SADOWSKI, and JOYCE SADOWSKI,

               Plaintiffs-Appellants,

v                                                                    No. 328149
                                                                     Ingham Circuit Court
STATE TAX COMMISSION CHAIRPERSON,                                    LC No. 15-000371-AS
DEPARTMENT OF TREASURY, and WAYNE
WORKMAN,

               Defendants-Appellees.


Before: OWENS, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

        Plaintiffs appeal from an order of the circuit court dismissing their action for lack of
jurisdiction. We affirm.

        Plaintiffs, who own various pieces of real property located in different local jurisdictions
within Michigan, filed a petition under MCL 211.154 with the State Tax Commission (STC) to
reduce their real property assessment to zero. In separate memos to the STC, the Executive
Director of the STC recommended that the petitions be dismissed for lack of jurisdiction because
they made “no allegation that the taxpayer owns no property, that the property is double assessed
or is entitled to a statutorily recognized exemption.” The STC accepted the recommendation and
dismissed the petitions, with plaintiffs being notified in separate letters between December 18,
2013, and November 7, 2014. Rather than appealing that ruling, plaintiffs chose, several months
later, on May 11, 2015, to file an original action in the circuit court for a writ of superintending
control seeking an order directing the STC to remove their property from the assessment roles.

      The circuit court thereafter sua sponte ordered the action dismissed, concluding that the
STC’s “determination [of the lack of jurisdiction] is not reviewable by the circuit court, and

                                                -1-
furthermore, Plaintiffs failed to exhaust any other adequate remedies prior to filing this claim
pursuant to MCR 3.302(B).” The trial court thereafter denied plaintiffs’ motion for
reconsideration. Plaintiffs now appeal.

        We agree with the trial court that it lacked the authority to grant a writ of superintending
control. Under MCR 3.302(B), “[i]f another adequate remedy is available to the party seeking
the order, a complaint for superintending control may not be filed.” MCR 3.302(D)(2) further
explains that when “an appeal in the Supreme Court, the Court of Appeals, or the circuit court is
available, that method of review must be used. If superintending control is sought and an appeal
is available, the complaint for superintending control must be dismissed.”

        MCL 211.154(7) provides that “A person to whom property is assessed under this section
may appeal the state tax commission’s order to the Michigan tax tribunal.” Moreover, even if we
were to view the STC’s disposition as constituting an order appealable to the tax tribunal under
MCL 211.154(7), a final order of the STC, if there is no administrative means of appeal provided
by statute, is appealable to the circuit court. See Midland Cogeneration Venture Limited
Partnership v Naftaly, 489 Mich. 83, 87; 803 NW2d 674 (2011); MCL 600.631. Accordingly,
rather than seeking a writ of superintending control, plaintiffs should have sought a timely
appeal. That is, because either an administrative or judicial appeal was available, superintending
control is not.1



1
  At oral argument, plaintiffs indicated that they were unable to take an appeal to the tax tribunal
under MCL 211.154(7) because the STC never actually issued a final order dismissing plaintiffs’
petitions. Because the case before us originated in the circuit court rather than the STC, we are
unable to either confirm or reject this assertion because the STC record is not before us. In fact,
we only know that the STC dismissed plaintiffs’ petitions because plaintiffs appended to their
complaint in the circuit court copies of the letters sent to them by the STC informing them of the
dismissals.
        But whether the STC did or did not issue orders of dismissal, or whether the letters sent
to plaintiffs are adequate to serve as such orders, our analysis does not change. If the STC did
issue a final order (or the letters sent to plaintiffs serve that purpose), then plaintiffs had the
opportunity to appeal and failed to do so. If no such orders have yet been issued (and the letters
are inadequate to serve that purpose), then the appeal period has not yet begun to run and
plaintiffs will have the opportunity to appeal to the tax tribunal once a final order of the STC is
entered. In either case, a mandamus action to the circuit court is not available, and, therefore, we
need not resolve the issue whether an appeal to the tax tribunal remains available.
        At most, plaintiffs might be entitled to seek mandamus in the circuit court to compel the
STC to issue final orders dismissing plaintiffs’ petitions so that they may seek their appeals to
the tax tribunal. But we need not resolve the question whether such a mandamus action would
be viable because plaintiffs did not pursue that remedy in the case before us. They only sought
mandamus to compel the STC to remove their properties from the tax rolls. And, as discussed
above, that mandamus relief is not available to plaintiffs.


                                                -2-
Affirmed. Defendants may tax costs.



                                            /s/ Donald S. Owens
                                            /s/ David H. Sawyer
                                            /s/ Douglas B. Shapiro




                                      -3-